Exhibit 10.44

 

Silicon Valley Bank

 

Amendment to Loan Agreement

 

Borrower:

BroadVision, Inc.

 

 

Dated:

September 29, 2004

 

THIS AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into between
SILICON VALLEY BANK (“Bank”) and the borrower named above (referred to herein as
the “Borrower”).

 

Reference is made to that certain Amended and Restated Loan and Security
Agreement dated as of March 31, 2002 between Bank and Borrower, as amended or
otherwise modified from time to time (referred to herein as the “Loan
Agreement”).  (Capitalized terms used but not defined in this Amendment, shall
have the meanings set forth in the Loan Agreement.)

 

Effective as of the date hereof, the parties hereto hereby agree to amend and
modify the Loan Agreement as follows:

 

1.             Modified Definition.  The defined term “Committed Revolving Line”
as set forth in Section 13 of the Loan Agreement is hereby amended to be as
follows:

 

“ ‘Committed Revolving Line’ is (A) Fifteen Million Dollars ($15,000,000),
provided that Borrower maintains at all times at Bank at least $4,000,000 in
unrestricted cash or cash equivalents, exclusive of any loan proceeds from Bank;
and (B) on and after December 31, 2004, Twenty Million Dollars ($20,000,000)
provided that Borrower maintains at all times at Bank at least $10,000,000 in
unrestricted cash or cash equivalents, exclusive of any loan proceeds from
Bank.”

 

2.             Modified Interest Rate Regarding Revolving Advances.  The first
sentence of Section 2.3(a) which now reads as follows:

 

“(a) Revolving Advances shall accrue interest on the aggregate principal balance
thereof from time to time outstanding at a per annum rate equal to the Prime
Rate.”

 

IS HEREBY AMENDED TO READ AS FOLLOWS:

 

“(a) Revolving Advances shall accrue interest on the aggregate principal balance
thereof from time to time outstanding at a per annum rate equal to the Prime
Rate provided that any Revolving Advance remain outstanding for a single day
only; further, to the extent that any Revolving Advance remains outstanding for
more than one day the applicable interest rate shall be deemed to be equal to a
per annum rate equal to the Prime Rate plus ten percentage points (10.00%).”

 

--------------------------------------------------------------------------------


 

3.             Revised Financial Covenants.  Section 6.7 of the Loan Agreement
is hereby amended to read as follows:

 

“6.7  Borrower, on a consolidated basis, will maintain the following financial
covenants:

 

(A) Borrower, at all times, will maintain at or through Bank unrestricted cash
or cash equivalents in a minimum aggregate amount of $4,000,000 through December
30, 2004, exclusive of any loan proceeds made by Bank to Borrower.  Thereafter,
Borrower, at all times, will maintain at or through Bank unrestricted cash or
cash equivalents in a minimum aggregate amount of $10,000,000, exclusive of any
loan proceeds made by Bank to Borrower.”

 

(B)  Borrower will, on a quarterly basis, earn revenues of at least
$17,500,000.”

 

4.             Representations True.  Borrower represents and warrants to Bank
that all representations and warranties in the Loan Agreement, as modified
hereby, are true and correct.

 

5.             General Provisions.  This Amendment, the Loan Agreement, any
prior written amendments and modifications to the Loan Agreement signed by Bank
and the Borrower, and the other written documents and agreements between Bank
and the Borrower set forth in full all of the representations and agreements of
the parties with respect to the subject matter hereof and supersede all prior
discussions, representations, agreements and understandings between the parties
with respect to the subject hereof.  Except as herein expressly modified, all of
the terms and provisions of the Loan Agreement, and all other documents and
agreements between Bank and the Borrower shall continue in full force and effect
and the same are hereby ratified and confirmed.  This Amendment may be executed
in any number of counterparts, which when taken together shall constitute one
and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Borrower:

Silicon:

 

 

BROADVISION, INC.

SILICON VALLEY BANK

 

 

 

 

By

/s/ William E. Meyer

 

By

/s/ Amanda Peters

 

 

   President or Vice President

 

Title

Vice President

 

 

2

--------------------------------------------------------------------------------